Exhibit 10.2

 

THIS AMENDED AND RESTATED LOAN PROCEEDS NOTE AMENDS AND RESTATES IN ITS ENTIRETY
THE LOAN PROCEEDS NOTE, DATED APRIL 16, 2009, ISSUED BY LEVEL 3 COMMUNICATIONS,
LLC TO LEVEL 3 FINANCING, INC. IN THE INITIAL PRINCIPAL AMOUNT OF
$1,620,000,000.00.

 

AMENDED AND RESTATED

LOAN PROCEEDS NOTE

 

PRINCIPAL SUM:

US$1,680,000,000.00

 

 

ISSUE DATE:

May 15, 2009

 

 

PAYEE:

Level 3 Financing, Inc., a Delaware corporation

 

Level 3 Communications, LLC, a limited liability company organized under the
laws of the State of Delaware (the “Payor”), for value received, hereby promises
to pay ON DEMAND to the order of the Payee stated above, the Principal Sum
stated above (or so much thereof as shall not have been prepaid) and to pay
interest (computed on the basis of a 360-day year comprised of twelve 30-day
months) on the unpaid principal hereof from the Issue Date stated above, or from
the most recent date to which interest has been paid, at the rates payable by
the Payee in respect of its $1,680,000,000 Tranche A Term Loans (as defined in
the Credit Agreement (as defined below)) and Tranche B Term Loans (as defined in
the Credit Agreement and, together with the Tranche A Term Loans, the “Term
Loans”) incurred under the Credit Agreement dated March 13, 2007, as amended and
restated by the Amendment Agreement dated as of April 16, 2009, as amended by
the First Amendment dated as of May 15, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the Payee,
Level 3 Communications, Inc., the Lenders party thereto and Merrill Lynch
Capital Corporation, as Administrative Agent and Collateral Agent, in cash in
arrears on each Interest Payment Date (as defined in the Credit Agreement),
commencing on such date when the first payment of interest is due or made on the
Term Loans, until such Principal Sum shall have been paid in full.  Payments of
principal and interest shall be made in US dollars and in immediately available
funds at the appropriate office of the Payee (as designated by the Payee to the
Payor).  The Payee may demand payment of the unpaid principal of this Note in
whole or in part at any time.  In the event the Payee shall demand payment in
connection with a prepayment of the Term Loans which, pursuant to the Credit
Agreement, requires a prepayment premium, fee or breakage cost payment, the
Payor shall pay a premium, fee or breakage cost payment, as the case may be, on
the principal amount repaid in an amount equal to the amount of such premium,
fee or breakage cost payment under the Credit Agreement.

 

No failure or delay on the part of the Payee in exercising any of its rights,
powers or privileges hereunder shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise of any
right, power or privilege.  The remedies provided herein are cumulative and are
not exclusive of any remedies provided by law.

 

--------------------------------------------------------------------------------


 

Presentment and demand for payment, notice of default, dishonor or nonpayment,
protest and notice of protest and all other demands and notices in connection
with delivery, acceptance, performance or enforcement of this Note are hereby
waived by the Payor.

 

Neither the Payor nor other parties hereafter becoming liable for payment of
this Note shall ever be required to pay interest on this Note at a rate in
excess of the maximum interest that may be lawfully charged under applicable
law, and the provisions of this paragraph shall control over all provisions of
this Note which may be in apparent conflict herewith.  In the event that the
Payee shall collect monies which are deemed to constitute interest which would
increase the effective interest rate on this Note to a rate in excess of that
permitted to be charged by applicable law, all such sums deemed to constitute
interest in excess of the lawful rate shall, upon such determination, at the
option of the Payee, be either immediately returned to the Payor or credited
against the principal balance of this Note then outstanding, in which event any
and all penalties of any kind under applicable law as a result of such excess
interest shall be inapplicable.

 

The Payee may assign this Note without the consent of the Payor.  The Payor may
not assign any of its rights and obligations under this Note without the prior
written consent of the Payee.  Any assignment made in violation of the foregoing
prohibition shall be void.

 

This Note and the rights and obligations of the Payee and Payor hereunder shall
be governed by, and interpreted and construed in accordance with, the laws of
the State of New York, without regard to conflicts of law principles thereof.

 

[remainder of page intentionally blank;  signature page is the next page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Loan
Proceeds Note as of the date first above written.

 

 

LEVEL 3 COMMUNICATIONS, LLC,

 

 

 

by

 

 

/s/ Robin E. Grey

 

Name:

Robin Grey

 

Title:

Senior Vice President & Treasurer

 

Agreed and Accepted:

 

LEVEL 3 FINANCING, INC.,

 

 

 

/s/ Robin E. Grey

 

 

Name:

Robin Grey

 

Title:

Senior Vice President & Treasurer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN PROCEEDS NOTE]

 

--------------------------------------------------------------------------------